                                                         1   STED
                                                             BRADLEY S. MAINOR, ESQ.
                                                         2   Nevada Bar No. 7434
                                                             JOSEPH J. WIRTH, ESQ.
                                                         3
                                                             Nevada Bar No. 10280
                                                         4   ASH MARIE GANIER, ESQ.
                                                             Nevada Bar No. 14712
                                                         5   MAINOR WIRTH, LLP
                                                             6018 S. Fort Apache Road, Ste. 150
                                                         6   Las Vegas, NV 89148-5652
                                                             Tel: (702) 464-5000
                                                         7
                                                             Fax: (702) 463-4440
                                                         8   ash@mwinjury.com
                                                             Counsel for Plaintiff
                                                         9
                                                                                            UNITED STATES DISTRICT COURT
                                                        10
6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                                                   DISTRICT OF NEVADA
                                                        11
    Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                             ANGELA ALLEN, individually;                     CASE NO.:       2:17-cv-02204-APG-NJK
                                                        12

                                                        13            Plaintiff,
                                                                                                             [PROPOSED] STIPULATION AND
                                                        14   vs.                                             ORDER TO EXTEND JOINT PRETRIAL
                                                                                                             ORDER DEADLINE (FIRST REQUEST)
                                                        15   TARGET CORPORATION, a Foreign
                                                             Corporation; DOES I X, inclusive; and
                                                        16   ROE CORPORATIONS I X, inclusive,
                                                        17
                                                                      Defendants.
                                                        18

                                                        19            Pursuant to LR IA 6-1, the parties, by and through their respective counsel of record,
                                                        20   hereby stipulate and request that this Court extend the Joint Pretrial Order deadline in the above-
                                                        21   captioned matter. Good cause exists to extend the remaining deadline for the reasons explained
                                                        22   below.
                                                        23         A. Reasons For the Extension
                                                        24            Recently, counsel conferred regarding an extension of time to
                                                        25   Pretrial Order in this case. Counsel for each party was unaware that the Court had ruled upon
                                                        26

                                                        27   which, consequently, was the deadline to serve their Joint Pretrial Order. The parties have been
                                                        28


                                                                                                        Page 1 of 3
                                                         1   corresponding over the last month to schedule mediation in October 2019.

                                                         2            As such, the deadline of September 3, 2019 to submit a Joint Pretrial Order should be

                                                         3   extended so that the parties are able to give an accurate list of the stipulated exhibits and can

                                                         4   attempt to resolve this case before trial is scheduled.

                                                         5         B. Proposed Revised Pretrial Order Schedule
                                                         6            The Joint Pretrial Order was due on September 3, 2019 and the parties are requesting that

                                                         7   the deadline be moved to November 1, 2019. This Request for an extension of time is not sought

                                                         8   for any improper purpose or other purpose of delay. Rather, it is sought by the parties solely for

                                                         9   the purpose of allowing sufficient time to conduct the required conference, adequately prepare
                                                        10   their pretrial order to include stipulated exhibits at issue in this case, and attempt to resolve the
6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                        11   matter entirely before trial. The parties respectfully submit that the reasons set forth above
    Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                        12   constitute compelling reasons and good cause for the short extension.

                                                        13            WHEREFORE, the parties respectfully request that this Court extend the deadline for

                                                        14   submitting their Joint Pretrial Order from the current deadline as outlined above.

                                                        15   DATED this 4th_day of September, 2019.              DATED this 4th_day of September, 2019.
                                                                                                                 PERRY & WESTBROOK
                                                        16   MAINOR WIRTH, LLP

                                                        17   /s/_Ash Marie Ganier____________                    _/s/ Alan W. Westbrook ________
                                                             BRADLEY S. MAINOR, ESQ.                             ALAN W. WESTBROOK, ESQ.
                                                        18
                                                             Nevada Bar No. 7434                                 Nevada Bar No. 6167
                                                        19   JOSEPH J. WIRTH, ESQ.                               1701 W. Charleston Boulevard, Ste. 200
                                                             Nevada Bar No. 10280                                Las Vegas, NV 89102
                                                        20   ASH MARIE GANIER, ESQ.                              Attorney for Defendant
                                                             Nevada Bar No. 14712
                                                        21   6018 S. Fort Apache Road, Ste. 150
                                                             Las Vegas, NV 89148-5652
                                                        22
                                                             Counsel for Plaintiff
                                                        23
                                                             ///
                                                        24
                                                             ///
                                                        25

                                                        26   ///

                                                        27   ///

                                                        28


                                                                                                          Page 2 of 3
                                                         1                                             ORDER
                                                         2                                                                          Novemberto1,file
                                                                 Pending before the Court is the parties' stipulation to extend the deadline     2019.
                                                                                                                                                     their
                                                         3           DATEDpretrial
                                                             joint proposed this   order.day of September,
                                                                                          Docket  No. 40. 2019.
                                                                                                           The parties submit that they were unaware,
                                                         4   until September 3, 2019, that the Court had ruled on Defendant's motion for summary
                                                         5   judgment. The parties are required to monitor their registered e-mail addresses and to
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                         6   remain apprised of the proceedings in this case. LR IC 2-1(j), 4-1(b).

                                                         7       The Court GRANTS the parties' stipulation. Docket No. 40. The parties must file

                                                         8   their joint proposed pretrial order no later than November 1, 2019.
                                                         9       IT IS SO ORDERED.
                                                        10       DATED: September 4, 2019.
6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                        11
    Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                        12
                                                                                                        ____________________________________
                                                        13                                              NANCY J. KOPPE
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                        14

                                                        15

                                                        16
                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                                                      Page 3 of 3
